UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 12, 2011 SINOHUB, INC. (Exact name of registrant as specified in its charter) Delaware 001-34430 87-0438200 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6/F, Building 51, Road 5, Qiongyu Road, Technology Park Nanshan District Shenzhen, China (Address of Principal Executive Offices) (Zip Code) 86 755 26612106 Registrant's Telephone Number, Including Area Code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02Non-Reliance on Previously Issued Financial Statements or Related Audit Report or Completed Interim Review During the preparation of the Company’s financial statements for the period ended March 31, 2011, and following discussions with the Company’s independent registered public accounting firm, on May 12, 2011 management concluded that because of a failure to account for warrant derivative liability correctly: (i) the financial statements for the year ended December 31, 2010 (the “2010 Annual Financial Statements”) included in the Company’s Annual Report on Form 10-K for the year then ended (the “2010 Annual Report”) and (ii) the financial statements for the three months ended March 31, 2010, the three and six months ended June 30, 2010 and the three and nine months ended September 30, 2010 (collectively, the “2010 Quarterly Financial Statements”) included in the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010, June 30, 2010 and September 30, 2010 respectively (the “2010 Quarterly Reports”) should no longer be relied upon.The 2010 Annual Financial Statements and 2010 Quarterly Financial Statements will be restated to reflect a correction of an error contained therein that relates to the Company’s accounting for 816,670 common stock purchase warrants issued in connection with its March 2, 2010 private placement (“2010 Warrants”).The Company determined that its 2010 Audited Financial Statements and 2010 Quarterly Financial Statements require restatement to properly record the 2010 Warrants as a derivative liability. As a result of the above, as soon as practicable the Company will file with the Securities and Exchange Commissionamendments to its 2010 Annual Report and its 2010 Quarterly Reports to restate its 2010 Audited Financial Statements and its 2010 Quarterly Financial Statements to properly record the 2010 Warrants as a derivative liability and to make related adjustments and disclosures. The reclassification of the 2010 Warrants is a non-cash item and does not impact the Company’s operations in any way. Item 8.01Other Events On May 16, 2011 the Company issued a press release relating to the restatement of the 2010 Annual Financial Statements and 2010 Quarterly Financial Statements and announcing its results of operations for the three months ended March 31, 2011.A copy of such press release is attached as Exhibit 99.1 hereto and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press Release of SinoHub, Inc. dated May 16, 2011 2 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. SINOHUB, INC. Date:May 16, 2011 By: /s/ Henry T. Cochran Henry T. Cochran Chief Executive Officer 3 EXHIBITINDEX ExhibitNo. Description Press Release of SinoHub, Inc. dated May 16, 2011 4
